    Case 21-30085-hdh11 Doc 742 Filed 05/13/21                         Entered 05/13/21 14:52:08              Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed May 13, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________


                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

      IN RE:                                                       §            CHAPTER 11
                                                                   §
      NATIONAL RIFLE ASSOCIATION OF                                §            CASE NO. 21-30085-hdh11
      AMERICA and SEA GIRT LLC,                                    §
                                                                   §
                DEBTORS1                                           §            Jointly Administered
                                                                   §

                    ORDER DENYING MOTION TO (1) PRECLUDE DEBTORS FROM
                     OFFERING EVIDENCE IN SUPPORT OF THE SUFFICIENCY OR
                 COMPLETENESS OF DEBTORS’ CALCULATION OF EXCESS BENEFIT
                TRANSACTIONS AS TO WAYNE LAPIERRE; (2) ADMIT NYAG EXHIBITS
                 26, 29, 333, 334; AND (3) ADMIT SUMMARY EVIDENCE PURSUANT TO
                                    FEDERAL RULE OF EVIDENCE 1006


                The State of New York’s Memorandum of Law and Brief in Support of its Motion to (1)

     Preclude Debtors from Offering Evidence in Support of the Sufficiency or Completeness of

     Debtors’ Calculation of Excess Benefit Transactions as to Wayne LaPierre; (2) Admit NYAG

     Exhibits 26, 29, 333, 334; and (3) Admit Summary Evidence Pursuant to Federal Rule of Evidence

     1006 [Dkt. 591] (the “Motion”) was filed by the People of the State of New York, by Letitia James,

     Attorney General of the State of New York (“NYAG”) on April 16, 2021. On April 19, 2021, the

     National Rifle Association of America (“NRA”) and Sea Girt LLC (“Sea Girt” and together with

     1
         The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (Association) and 5681 (Sea Girt).
         ORDER DENYING MOTION TO (1) PRECLUDE DEBTORS FROM OFFERING                                                   1 of 2
         EVIDENCE IN SUPPORT OF THE SUFFICIENCY OR COMPLETENESS OF
         DEBTORS’ CALCULATION OF EXCESS BENEFIT TRANSACTIONS AS TO WAYNE
         LAPIERRE; (2) ADMIT NYAG EXHIBITS 26, 29, 333, 334; AND (3) ADMIT SUMMARY
         EVIDENCE PURSUANT TO FEDERAL RULE OF EVIDENCE 1006
Case 21-30085-hdh11 Doc 742 Filed 05/13/21            Entered 05/13/21 14:52:08         Page 2 of 2




NRA, the “Debtors”) filed Debtors’ Response in Opposition to the State of New York’s Motion to

(1) Preclude Debtors from Offering Evidence in Support of the Sufficiency or Completeness of

Debtors’ Calculation of Excess Benefit Transactions as to Wayne LaPierre; (2) Admit NYAG

Exhibits 26, 29, 333, 334; and (3) Admit Summary Evidence Pursuant to Federal Rule of Evidence

1006 [Dkt. 617] (the “Response”). The Court set the hearing on the Motion for April 19, 2021 at

4:00 p.m. (the “Hearing”).

         The Debtors appeared at the Hearing by and through their counsel, the law firm of Garman

Turner Gordon LLP, and the NYAG appeared by and through its counsel, Spencer Fane LLP and
the Office of the Attorney General of the State of New York, and other counsels’ appearances are

reflected on the Court’s record of the proceedings.

         The Court reviewed and considered the Motion and Response. The Court additionally

considered the argument of counsel at the Hearing. The Court determined that based on the

findings and conclusions set forth on the record, and good cause appearing therefore;

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

         1.      The Motion is denied.



                                   # # # END OF ORDER # # #




 ORDER DENYING MOTION TO (1) PRECLUDE DEBTORS FROM OFFERING EVIDENCE IN                      2 of 2
 SUPPORT OF THE SUFFICIENCY OR COMPLETENESS OF DEBTORS’ CALCULATION OF
 EXCESS BENEFIT TRANSACTIONS AS TO WAYNE LAPIERRE; (2) ADMIT NYAG
 EXHIBITS 26, 29, 333, 334; AND (3) ADMIT SUMMARY EVIDENCE PURSUANT TO
 FEDERAL RULE OF EVIDENCE 1006
4836-4373-0406, v. 1
